Title: To George Washington from Elisha Sheldon, 13 December 1782
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            Horse Neck Decr 13th 1782
                        
                        I have this moment been honored with your Excellency’s Letter of the 10th Instant, in obedience to which I
                            shall immediately repair to the Towns proposed for the Winter Cantonments of my Regt, & after inquiring into the
                            State of the Forage at those places, I shall immediately report the same to your Excellency. I am already satisfied that
                            no forage can be procured in Danbury or Ridgfield, as we have had occasion to make Enquiry in those places before.
                        My Regt have been so long in this Quarter that I find all the forage of the Country in this Vicinity
                            consumed, so far as the Necessities of the People can spare I do not see how the Horse can be supported here much longer.
                        I have one Circumstance to mention to Your Excellency which the Necessities of my men will not Suffer me to
                            pass over—A considerable proportion of my Regt are totally destitute of Shirts, and the whole are much in want of them,
                            The severity of the season and the necessarily exposed situation of the Troops on this command, Renders their condition
                            doubly hard. I am sorry to Trouble your Excellency with these complaints, but silence on the occasion woud be criminal, I
                            have had several Instances of Desertion from my Regt very lately, which I can impute to no other cause so properly as to
                            their public Wants.
                        I should be glad to be informed in particular with Respect to the Infantry of my Regt who will probably
                                be on Duty this Winter, whether any supply of Shirts can be obtained if application is made.
                        Shoes will also be much wanted, as we have drawn none on the present year—I have the Honor to be with the
                            greates Regard Sir Your Excellencys most obt & most Hue servt
                        
                            Elisha Sheldon Col. 2d Regt L.D.
                        
                    